DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 22-45 are pending and have been examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/28/21 has been entered.

Response to Arguments
Applicant's amendments with respect to 35 USC 112b have been considered and are persuasive. The rejection is withdrawn.

Applicant's arguments with respect to 35 USC 103 have been considered. Applicant asserts that Rothschild fails to teach the subject matter relating to the plurality of recommended routes being stored in the routing module and then sent back to the map service. Examiner has clarified the rejection with a new reference, Krunic, in addition to Rothschild. Examiner maintains, as detailed in the rejection, that the benefits and logistics of various computing configurations are known in the art, the various configurations among purely local computing, purely server-based computing, and a mixture of the two. Further, it is known in the art and within these client-server systems to save processing resources and bandwidth, such as by avoiding unnecessary transmission of data. The combination of the references and what is known in the art would have made obvious to one of ordinary skill the claimed subject matter.

Claim Objections
Claims 22, 30 and 38 are objected to because of the following informalities:
The recitation of "the memory" in the "storing" step lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 22-45 are rejected under 35 USC 103 as being unpatentable over US20140278051 ("McGavran") in view of US 20150160023 ("Goel"), US20180053415 ("Krunic"), and US20070067086 ("Rothschild").

Claim 22
McGavran discloses a method comprising: 
receiving, by a routing module, a plurality of potential recommended routes between the starting location and the ending location from a map service at a first time, wherein the plurality of potential recommended routes are expected to be fastest under free-flow traffic conditions or historical traffic conditions (0179 When the current travel time is worse than the historical travel time, the difference between current and historical travel time expresses a congestion value (e.g., a congestion score) that quantifies the degree of traffic congestion…when the historical travel time is 60 minutes and the current travel time is 90 minutes, a traffic congestion score can be computed as 0.5, by taking 30 minutes (the difference between current and historical travel times) and dividing 60 minutes. This score shows the traffic congestion to be 50% worse than the historical travel time. Conversely, when the historical travel time is 60 minutes and the current travel time is 66 minutes, the traffic congestion score can be computed as 0.1, which show the current traffic to be 10% worse than the historical travel time. Some embodiments classify traffic that is 0-25% worse than usual as moderate traffic, 25-50% as heavy traffic, and 50%+ as very heavy traffic, 0180, 0032 formulate routes, 0077 the route generator 226 produces a best route. Different embodiments define the best route differently. The best route might be the route most often traveled by users, the shortest route, the fastest route, 0191 all predicted routes, including the "best" routes described above.);
sending, by a routing module, a request for routing information between the starting location and the ending location to the map service (0254 In some embodiments, requests also supply the map service with starting locations (or current locations) and destination locations for a route calculation); 
receiving, at the routing module, evaluation results from the map service that indicate that one or more routes of the potential recommended routes have a traversal time under current traffic conditions that is greater than a traversal time under the free- flow traffic conditions or the historical traffic conditions by a threshold amount (0179 When the current travel time is worse than the historical travel time, the difference between current and historical travel time expresses a congestion value (e.g., a congestion score) that quantifies the degree of traffic congestion…when the historical travel time is 60 minutes and the current travel time is 90 minutes, a traffic congestion score can be computed as 0.5, by taking 30 minutes (the difference between current and historical travel times) and dividing 60 minutes. This score shows the traffic congestion to be 50% worse than the historical travel time. Conversely, when the historical travel time is 60 minutes and the current travel time is 66 minutes, the traffic congestion score can be computed as 0.1, which show the current traffic to be 10% worse than the historical travel time. Some embodiments classify traffic that is 0-25% worse than usual as moderate traffic, 25-50% as heavy traffic, and 50%+ as very heavy traffic, 0180, 0032 formulate routes, Fig. 23: see note of "Heavy Traffic on 101 Fwy, Find an Alternative Route, 0259 Some embodiments of a client device request directions or a route calculation from a map service. A client device may receive map image data and route data from a map service);
selecting, by the routing module, from the plurality of potential recommended routes, a plurality of recommended routes for a user of the user computing device based on user behavior data representing historically observed travel patterns that predict a likelihood of the user traveling along a route of the potential recommended routes (0220 the route predictor (1) predicts likely routes that the user might take at different time periods based on the user's historical travel patterns, and (2) compares the traffic along these routes to historical traffic levels along these routes., 0122 prediction processor 222 or 322 provides several predicted routes or predicted destinations. In some of these embodiments, these routes and/or destinations are sorted, or have ranking scores that allow them to be sorted, based on the likelihood that they will be the desired routes or destinations to the desired destination of the user. The map application services 262 also use the supplied predicted routes and/or predicted destinations to generate list views of such routes and/or destinations, e.g., in a search window as potential routes and/or destinations.);
presenting, by the user computing device, an alert regarding a route taken by the user (0180 When this data specifies a traffic congestion that is worse than a specific level (e.g., at least 5% worst than the historical level), the process 1100 determines (at 1120) that is should notify the notification manager to generate the appropriate alerts for the user, and thereby transitions to 1125, where it can so direct the notification manager., Fig. 23: see note of "Heavy Traffic on 101 Fwy, Find an Alternative Route).
McGavran fails to explicitly disclose determining that a first route of the plurality of recommended routes is non-recommended based on the evaluation results received from the map service, and wherein the alert includes a recommendation to avoid the first route. However. McGavran does disclose determining a first route to have a traversal time under current traffic conditions that is greater than a traversal time under the free- flow traffic conditions or the historical traffic conditions by a threshold amount, and presenting, by the user computing device, an alert regarding a route taken by the user (0179 When the current travel time is worse than the historical travel time, the difference between current and historical travel time expresses a congestion value (e.g., a congestion score) that quantifies the degree of traffic congestion…when the historical travel time is 60 minutes and the current travel time is 90 minutes, a traffic congestion score can be computed as 0.5, by taking 30 minutes (the difference between current and historical travel times) and dividing 60 minutes. This score shows the traffic congestion to be 50% worse than the historical travel time. Conversely, when the historical travel time is 60 minutes and the current travel time is 66 minutes, the traffic congestion score can be computed as 0.1, which show the current traffic to be 10% worse than the historical travel time. Some embodiments classify traffic that is 0-25% worse than usual as moderate traffic, 25-50% as heavy traffic, and 50%+ as very heavy traffic, 0180, 0032 formulate routes, Fig. 23: see note of "Heavy Traffic on 101 Fwy, Find an Alternative Route). Furthermore, Goel teaches a routing system, including determining that a first route of the plurality of recommended routes is non-recommended based on the evaluation results received from the map service, (0053 Traffic alert server 250 acts as the interface to the backend traffic monitoring system with which personal traffic client 240 communicates to obtain the traffic information it needs. As a result, personal traffic client 240 can offer various functionality to a user including 1) automatically learning travel routes (and detours) that are frequented by a user; 2) predicting the current route that a user is going to take based on past travel history; 3) monitoring the traffic on the user's predicted current route; 4) alerting the user only when a traffic event is detected on the road segments that a user is expected to travel; 5) recommending "meaningful" alternate routes to the user to avoid congestion.); and wherein the alert includes a recommendation to avoid the first route (0053 Traffic alert server 250 acts as the interface to the backend traffic monitoring system with which personal traffic client 240 communicates to obtain the traffic information it needs. As a result, personal traffic client 240 can offer various functionality to a user including 1) automatically learning travel routes (and detours) that are frequented by a user; 2) predicting the current route that a user is going to take based on past travel history; 3) monitoring the traffic on the user's predicted current route; 4) alerting the user only when a traffic event is detected on the road segments that a user is expected to travel; 5) recommending "meaningful" alternate routes to the user to avoid congestion.).
	McGavran and Goel both disclose systems of providing navigation routes to a user. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in McGavran to include 
	Additionally, McGavran fails to disclose storing, by the routing module, the plurality of potential recommended routes in the memory. However, McGavran does disclose the requests to the map service including route information (0254 In some embodiments, requests also supply the map service with starting locations (or current locations) and destination locations for a route calculation). Furthermore, Krunic teaches a navigation and route determining system, including storing, by the routing module, the plurality of potential recommended routes in the memory (0059 The route segments combinations may be analyzed to determine a recommended route. In some aspects the recommended route may be determined based on shortest distance, minimal travel time, reduced exposure to traffic, etc. The recommended route will include individual route segments. In some aspects the recommended route may be transmitted from the glare detection system 260 through the glare detection server 230 to the vehicle. In some aspects the glare detection system 260 may transmit a command to the vehicle to store the recommended route at a memory in the vehicle, 0073. Note that while Krunic discloses sending and storing a single recommended route, one of ordinary skill would 
	McGavran and Krunic both disclose navigation systems. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in McGavran to include the teaching of Krunic since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of McGavran and Krunic would have made obvious and resulted in the subject matter of the claimed invention, specifically storing, by the routing module, the plurality of potential recommended routes in the memory.
	Additionally, McGavran fails to disclose at a second time after the first time, the request including the stored plurality of potential recommended routes that were previously received from the map service. However, McGavran does disclose the requests to the map service including route information (0254 In some embodiments, requests also supply the map service with starting locations (or current locations) and destination locations for a route calculation) and Krunic discloses storing a recommended route (0059, 0073). Furthermore, Rothschild teaches a navigation system, including storing routes in a local device, and transmitting those routes to a service (0021 The GPS device 100 further includes a storage module 110 for storing a plurality of maps, frequently used addresses, traveled routes, etc and a transmission module 112 for transmitting stored data to another device, e.g., a personal computer, a personal digital assistant (PDA), a server residing on the Internet). By the combination of McGavran, Krunic and Rothschild, one of ordinary skill would have understood that the stored routes in Rothschild could have reasonably been the recommended routes that were received and stored as taught by Krunic. Further, as these recommended routes are stored, the combination, based primarily on Rothschild, thus suggests that the routes transmitted to the service (the server in 0021 of Rothschild) may be the stored recommended routes. Thus, the combination suggests the claimed subject matter, that at a second time after the first time, the request includes the stored plurality of potential recommended routes that were previously received from the map service.
	McGavran and Rothschild both disclose systems involving the transmission of route-related information between a map service and a client. The benefits and logistics of various computing configurations are known in the art, the various configurations among purely local computing, purely server-based computing, and a mixture of the two. Further, it is known in the art and within these client-server systems to save processing resources and bandwidth, such as by avoiding unnecessary transmission of data. The combination of the references and what is known in the art would have made obvious to one of ordinary skill the claimed subject matter. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in McGavran to include the teaching of Rothschild since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of McGavran and Rothschild would 

Claim 23
McGavran discloses collecting, by a data collection module of the user computing device, location information defining the starting location and the ending location, the collecting comprising identifying a current location of the user computing device and past locations of the user computing device and identifying at least one of the current and past locations as the starting location and at least one of the current and past locations as the ending location (0177 current location and predicted destination, 0219 previous intermediate locations, 0174, 0175).

Claim 24
McGavran discloses wherein the request comprises the starting location and the ending location, the method further comprising: 
receiving, at the routing module, the plurality of potential recommended routes between the starting location and the ending location from the server computing device map service (0221 engine then provides not only one or more predicted routes for the user); and 
storing, by the routing module, the plurality of potential recommended routes in a memory of the user computing device (0103 stores a generated route with a high confidence score as a generated, predicted route, so that it can use this route in the future without having to generate it again).

Claim 25
McGavran discloses 
wherein the map service uses a first amount of processing resources to evaluate whether to recommend the plurality of potential recommended routes (0261, 0031, 0036, 0065); 
wherein the sending causes the map service to evaluate whether to recommend the plurality of potential recommended routes using a second amount of processing resources that is less than the first amount of processing resources (0261, 0031, 0036, 0065).

Claim 26
McGavran discloses 
determining at least one alternative route that is faster than the non-recommended route under the current traffic conditions (0179, 0180, 0211, 0214, 0215 alternative route);
presenting the alert including a recommendation to use the at least one alternative route and a recommendation to avoid the first route (0179, 0180, 0211, 0214, 0215 alternative route).

Claim 27
 map displays of predicted routes and that are presented adjacent to the predicted routes. 0211, 0214, 0215 alternative route).

Claim 28
McGavran discloses wherein the information describing the first route comprises a destination ID for the first route and an incident ID for a specific current traffic condition on the first route, the method further comprising storing the destination ID, the incident ID, and a timestamp indicating when the information describing the first route was received in a memory of the user computing device (Fig. 7, Fig. 8, 0200, 0090 timestamps).

Claim 29
McGavran discloses:
receiving a second set of information describing a second route between the starting location and the ending location from the server computing device map service, the second set of information comprising the same destination ID for the first route and the same incident ID for the first route (0180, 0179); and 
suppressing, by the map application of the user computing device, a second alert including at least a portion of the second set of information received from the server computing device map service (0180, 0179).

Claim(s) 30-45 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663